Citation Nr: 1133980	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-17 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for chronic low back pain with traumatic arthritis.

2.  Entitlement to a disability rating in excess of 20 percent for right ankle sprain.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the low back and right ankle disability rating claims.  

In June 2010 the Board remanded the case for issuance of a supplemental statement of the case, to include a TDIU claim considered a component part of the rating claims though not previously adjudicated separately by the RO.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The RO subsequently addressed the TDIU claim in a May 2011 supplemental statement of the case, and though not listed in the June 2011 Certification of Appeal (VA Form 8), the issue is properly before the Board as a separate issue on appeal pursuant to the holding in Rice.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to TDIU and to an extraschedular rating for chronic low back pain with traumatic arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's chronic low back pain with traumatic arthritis is productive severe limitation of motion of the low back; however, the preponderance of the evidence shows that he does not have ankylosis or incapacitating episodes of intervertebral disc syndrome requiring bed rest.

2.  The Veteran's low back disability is productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's low back disability is productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 40 percent for residuals of lumbar spine injury are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for a separate 10 percent disability rating for neurologic manifestation of the left lower extremity neuropathy, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a separate 10 percent disability rating for neurologic manifestation of the right lower extremity neuropathy, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

Here, the VCAA duty to notify was satisfied by way of letters sent to the appellant in July 2006 and July 2010, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increase in the rating for his service-connected low back and right ankle disabilities.  These letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.

The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a May 2011 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Board notes that the Veteran was afforded VA examinations regarding his initial rating claim.  VA examined the medical history of the claimed condition for compensation purposes addressing the rating claim.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claims

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  

The Veteran's statements and testimony describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

On evaluating the condition of service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in this case, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board must consider both as service-connected disability.  Id.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The RO has evaluated the appealed disability ratings under rating criteria for evaluating the musculoskeletal system, under 38 C.F.R. § 4.71a.  

A.  Chronic Low Back Pain With Traumatic Arthritis

The RO has evaluated the Veteran's chronic low back pain with traumatic arthritis as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2010).

Under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  

The notes listed below pertain to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Codes 5235 to 5243 (2010).

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2010).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a rating in excess of the 40 percent rating in effect for his chronic low back pain with traumatic arthritis.  On appeal there are no separate disability ratings in effect for any associated objective neurologic abnormalities.  

Nonetheless, consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal for a disability rating in excess of 40 percent currently in effect for the chronic low back pain with traumatic arthritis.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the chronic low back pain with traumatic arthritis, including any lower left or right extremity neurological disabilities, or other associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  

The Board has reviewed the pertinent competent evidence of record, including the medical evidence on file to include the reports of VA examinations dated in August 2006, September 2009, and December 2010 discussed below.  The record also includes VA treatment records, which do not contain any evidence inconsistent with the evidence contained in these VA examination reports.


1.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

It should first be noted that the evidence does not show that there have been incapacitating episodes to an extent as to warrant a schedular rating in excess of 40 percent for any period subject to the appeal on the basis of incapacitating episodes.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2010).  

The reports of the August 2006 and September 2009 VA examinations specifically note that the Veteran did not report any prescribed bed rest due to incapacitating episodes related to the lumbar spine disability.  At the December 2010 VA examination the Veteran reported that he had been prescribed bed rest for seven days in the last twelve months.  

The evidence does not, however, show incapacitating episodes having a total duration of at least six weeks during any past 12 month period so as to warrant a disability rating of 60 percent for any period subject to the appeal, based on incapacitating episodes.  Id.  Thus, on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an evaluation in excess of the 40 percent rating in effect is not warranted at any time during the appeal period.

2.  Musculoskeletal Low Back Disability Evaluation Based on Range of Motion

Based on review of the evidence of record, a schedular rating in excess of 40 percent is not warranted based on range of motion, because the preponderance of the evidence is against a finding that the rating criteria discussed above are met to warrant a higher rating on the basis of range of motion under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.
 
In this regard, the reports of the three relevant VA examinations show that the Veteran reported complaints of constant moderate pain he rated as 4/10 in severity.  In August 2006 he reported that the pain did not radiate, and that the pain resulted in his inability to walk more than just a few yards.  At the time of the September 2009 VA examination he reported similar symptoms of constant moderate pain but he reported radiation into both legs affecting his ability to walk.  During the December 2010 VA examination he reported that he had increased constant pain, with increased frequency, duration and intensity of flare-up pain.  He also reported that he had burning in both legs with radiation of pain into both legs affecting his ability to walk more than 20 yards.  

With respect to range of motion studies on examination, during the August 2006 VA examination flexion was from zero to 10 degrees with pain; in September 2009 flexion was from zero to 30 degrees with pain; and in December 2010 flexion was from zero to 10 degrees with pain.  

The examiner in August 2006 noted that the range of motion of the lumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The examiner in September 2009 noted that there was a 10 degree further reduction in flexion following repetitive use on examination, resulting in a range of zero to 20 degrees with pain.  At that time there was also a grade 2 moderate spasm with tenderness.  X-ray examination in September 2009 showed ankylosing hyperostosis of the lumbar spine with degenerative joint disease of the sacroiliac joints.  The examiner in December 2010 noted that there was a 10 degree loss in range of motion after repetitive use, meaning there was no range of motion after repetitive use.  

During the August 2006 VA examination the examiner diagnosed degenerative joint disease of the lumbar spine without explanation for the severe loss of range of motion.  During the latter two examinations, the diagnoses included lumbar spondylosis and lumbar favorable ankylosis (diagnosed in December 2010 as favorable ankylosis after repetitive use).  

In evaluating the musculoskeletal disability based on range of motion the Board finds that based on the foregoing examination findings, which are overall consistent with the remainder of the evidence, the disability picture of the Veteran's low back disability is productive of not productive of ankylosis of the lumbar spine.  

Notably, the competent evidence on file does not show the presence of any of the conditions defined as unfavorable ankylosis listed in 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

3.  Neurologic Abnormalities Associated With the Low Back Disability

A separate rating is not in effect for any associated lower extremity neurologic symptoms.  However, review of the medical record evidence shows that the Veteran has reported-including during the September 2009 and December 2010 VA examinations-that he has neurologic symptoms of pain radiating into both lower extremities associated with his low back disability.  At the September 2009 and December 2010 VA examinations the Veteran reported that the pain radiating into both legs affected his ability to walk.  

These examination records provide medical evidence that the lower extremity neurologic symptoms are associated with the Veteran's low back disability.  In fact, during the September 2009 VA examination, straight leg raising test (Lasègue sign) was positive at 10 degrees, reflecting medical evidence of sciatica symptoms radiating from the back into the lower extremities.  Also, at the December 2010 VA examination, sensory function was diminished in the lower extremities.  On granting the Veteran the benefit of the doubt, the Board determines that the foregoing evidence shows that the neurologic abnormalities of the lower extremities are associated with the service-connected low back disability.  

As provided in Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  In this case, during VA examinations in September 2009 and December 2010, the Veteran has reported pain radiating down his legs that affected his ability to walk more than a few yards.  And examiners have found positive straight leg test signs, and diminished sensory findings.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2010).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2010).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2010).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is respectively mild, moderate, or moderately severe in degree.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

VA examination reports show that the Veteran has reported complaints of pain radiating into both legs, which he reports affects his ability to walk more than 20 yards.  The reports of VA examinations in September 2009 and December 2010 show that the examiners found diminished sensory function in the bilateral lower extremities, and the Veteran has complained of radiation of pain as well.

The Veteran has competently reported that he has left and right lower extremity neurologic symptoms associated with his lumbar spine disability.  The Veteran is competent to provide evidence regarding the similar symptoms in the left and right lower extremity, and as to the severity of the pain he perceives in each lower extremity.  38 C.F.R. § 3.159(a)(2).  Such left and right lower extremity neurologic symptomatology associated with the low back disability is supported by findings in the VA examination reports as discussed above.  

Giving the Veteran the benefit of the doubt, the Board finds that the competent evidence of record shows no more than mild bilateral lower extremity radiculopathy.  The evidence reflects only sensory involvement, with complaints of pain and findings of diminished sensory function in the lower extremities; the evidence does not show any organic changes such as atrophy.  Based on the foregoing, the rating should reflect that the Veteran has mild degree of impairment of neurologic function.  Such disability picture for each lower extremity warrants: (1) a 10 percent disability rating for radiculopathy of the right lower extremity associated with the chronic low back pain with traumatic arthritis; and (2) a 10 percent disability rating for radiculopathy of the left lower extremity associated with the chronic low back pain with traumatic arthritis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  The Board finds that these respective ratings are warranted for the entire period of service connection since July 20, 2005.  See Fenderson supra; Hart supra.

However, the evidence on file does not show that the left and right lower extremity neurologic abnormalities warrant on a schedular basis higher evaluations than these.  The evidence on file does not show that either of the left and right lower extremities are productive of more than mild incomplete paralysis of the sciatic nerve, so as to warrant a disability rating in excess of the separate 10 percent rating assigned here for each.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.  

The competent evidence does not show, and the Veteran denies having, any other objective neurologic abnormalities associated with his service-connected low back disability, to specifically include any bowel or bladder impairment, so as to warrant a separate evaluation on that account.  

4.  Conclusions

On the basis of the Rating Schedule, even considering the Veteran's complaints of pain on motion, none of the clinical records show evidence productive of unfavorable ankylosis of the thoracolumbar spine.  The limitations as discussed in the clinical record above would not result in findings meeting diagnostic criteria for the next higher disability rating during any period; that is, they would not result in a disability picture constituting unfavorable ankylosis of the entire thoracolumbar spine, pursuant to the old and revised criteria respectively.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The evidence of functional loss due to pain associated with the lumbar spine disability does not warrant any additional initial rating in excess of that granted here above.  Id.

Also, beyond the 10 percent separate schedular disability ratings granted here for each lower extremity for neurologic manifestations associated with the low back disability, the preponderance of the evidence establishes that the Veteran's service-connected lumbar spine disability does not meet the schedular criteria for a disability rating greater than that currently assigned, and the reasonable doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

In the remand below, the Board addresses the issue of whether an extraschedular rating may be provided for the low back disability pursuant to 38 C.F.R. § 3.321.

B.  Right Ankle Sprain

The RO has evaluated the Veteran's right ankle sprain as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of motion of the ankle.  Under Diagnostic Code 5271, the criterion for a 20 percent disability rating is the maximum rating assignable under that code, which is assigned for marked limited motion of the ankle.  The normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2010).  
 
The reports of the range of motion studies contained in VA examinations conducted in August 2006, September 2009, and December 2010, show that right ankle dorsiflexion and plantar flexion at these examinations were abnormally less than the normal ranges of motion as cited under 38 C.F.R. § 4.71a, Plate II.  In this regard, in the August 2006 VA examination, the Veteran's right ankle had dorsiflexion of zero to 10 degrees pain free, and from 10 to 12 degrees with pain; and plantar flexion was zero to 10 degrees pain free, and from 10 to 20 degrees with pain, active and passive.  In  the September 2009 VA examination, the Veteran's right ankle had dorsiflexion of zero to four degrees; and plantar flexion was zero to 20 degrees; with both active and passive motions.  In the December 2010 VA examination, the Veteran's right ankle had dorsiflexion of zero to ten degrees with pain; and plantar flexion of zero to 10 degrees with pain.  At each examination, the examiner noted that the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance after repetitive use.  

Although these findings reflect marked limited motion of the right ankle, a higher disability rating under Diagnostic Code 5271 is not warranted because the 20 percent rating in effect is the maximum rating assignable under that criteria for range of motion.  Thus, although the Veteran's right ankle has demonstrated symptoms productive of marked limitation of motion of the right ankle, this does not warrant a disability rating in excess of the existing 20 percent in effect under Diagnostic Code 5271. 

The Veteran's right ankle disability has been diagnosed during VA examinations as right ankle sprain with posttraumatic degenerative change of the ankle (in August 2006); right ankle sprain with deformity of united avulsion fracture (in September 2009); and right ankle deformity with united avulsion fracture (in December 2010).

On review of other ankle-related diagnostic criteria as a basis for a rating in excess of 20 percent, notably, there is no evidence of ankylosis of the ankle in general or specifically of the subastragalar or tarsal joint, so as to warrant a higher evaluation under 38 C.F.R. § 4.71a Diagnostic Codes 5270 or 5272, respectively.  There also is no evidence of malunion of os calcis or astragalus, or of astragalectomy, so as to consider a higher evaluation or separate evaluations under 38 C.F.R. § 4.71a Diagnostic Codes 5273 or 5274, respectively. 

Further, there is no medical evidence of record related to the right foot to indicate that the Veteran experienced symptoms productive of severe symptomatology of a foot injury, as required under Diagnostic Code 5284 for a 30 percent rating for "other foot injuries."  38 C.F.R. § 4.71a, Diagnostic Code 5284.  There is also no evidence of right ankle impairment involving a malunion or nonunion impairment of the tibia and fibula.  Thus a rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5262.
 
The Board has also considered whether the Veteran is entitled to a higher rating on the basis of functional loss due to pain pursuant to DeLuca v. Brown.  However, there is no objective clinical indication he has symptoms causing functional limitation to a degree that would support an evaluation in excess of 20 percent for the service-connected right ankle sprain, as the evidence in light of DeLuca does not show the symptoms are productive of ankylosis, allowing for a higher rating.  Thus, on considering the totality of this evidence, the Board finds that the Veteran's right ankle pain does not result in more than marked limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca.

The Board has also considered whether the Veteran's right ankle disability rating claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In exceptional cases an extraschedular rating may be provided pursuant to 38 C.F.R. § 3.321.  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Based on the above discussed evidence, the Board finds that the schedular criteria reasonably describe the Veteran's right ankle disability.  Therefore, referral by the RO of the right ankle disability rating claim to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id. 

C.  Conclusions

Regarding the service-connected low back and right ankle disabilities, in light of Hart v. Mansfield, the Board has considered whether a staged schedular rating is appropriate at any time during the entire period under consideration beyond what is decided here for these disabilities.  However, the Veteran's low back symptoms and right ankle symptoms both remained relatively constant through the course of the appeal and at no point were more disabling than reflected by the actions of this decision.  As such any additional staged ratings beyond the decision here are not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a claim for TDIU is already on appeal and addressed in the remand section of the decision below.
 

ORDER

A disability rating in excess of 40 percent for chronic low back pain with traumatic arthritis is denied.

Subject to the regulations governing the payment of monetary awards, a separate 10 percent rating, but no more, for the neurologic manifestation of left lower extremity radiculopathy, is granted.

Subject to the regulations governing the payment of monetary awards, a separate 10 percent rating, but no more, for the neurologic manifestation of right lower extremity radiculopathy, is granted.


REMAND

The VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In the decision made above, the Board finds that the disability picture presented by the Veteran's service-connected low back disability is appropriately contemplated by the schedular rating criteria employed in making that decision.   However, the evidence on file requires that the Board remand the low back disability rating claim with respect to consideration of whether additional benefit may be provided by way of an extraschedular rating pursuant to 38 C.F.R. § 3.321.  

At conclusion of the December 2010 VA examination, the examiner opined it was likely (at least as likely as not) that the Veteran's low back disability precluded the Veteran from seeking or holding gainful employment due to the severe nature of his pain and the affect on his concentration.  Given that opinion, the Board finds that the established schedular criteria may be inadequate to describe the severity of the Veteran's low back disability, which may present an unusual disability picture of marked interference with employment not accounted for in the Rating Schedule.  

Therefore, a remand is necessary for the RO to consider the application of 38 C.F.R. § 3.321(b), permitting extraschedular evaluation, with regard to the service connected low back disability.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

On appeal the Veteran claims entitlement to TDIU.  Here, there is evidence to suggest unemployability due to the service-connected low back disability, as reflected in the Veteran's competent statements as to the severity of the symptoms of which he is aware, and in the December 2010 VA examination report showing the examiner's opinion that the lumbar spine condition and associated radiculopathy likely precluded the Veteran from seeking or holding gainful employment due to the severe nature of the pain and its effect on his concentration.

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, however, the percentage requirements of 38 C.F.R. § 4.16(a) are not met.  The only disability ratings are those associated with the low back and right ankle disabilities, including the separate disability ratings of 10 percent each granted above for neurologic manifestations of the right and left lower extremities associated with the low back disability.  Though the low back disability is rated as 40 percent disabling, the combined rating of all of the service-connected disabilities does not equal 70 percent.  Thus, a TDIU based on 38 C.F.R. § 4.16(a) is not warranted.  

However, a TDIU may also be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2010).  Given the VA examiner's opinion in the December 2010 VA examination report that the lumbar spine condition and associated radiculopathy likely precluded the Veteran from seeking or holding gainful employment, this is clearly an exceptional case in which the TDIU issue should be considered on an extraschedular basis.  However, the Board cannot grant an award of a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

In this case, the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded so that, as the percentage requirements for consideration of 38 C.F.R. § 4.16(a) are not met, the RO can refer the matter to the Director of Compensation and Pension for extraschedular consideration as appropriate.

As it appears that the Veteran may be receiving ongoing private and/or VA treatment for his low back disability, any additional medical records pertaining to the low back and associated neurologic abnormalities should be requested.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.  

2.  Consider the application of 38 C.F.R. § 3.321(b), permitting extraschedular evaluation, with regard to the service connected low back disability pursuant to Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If the schedular evaluation is found to be inadequate, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected low back disability. 

2.  Refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra- schedular evaluation.  

3.  Then, readjudicate the Veteran's low back disability rating claim with respect to application of 38 C.F.R. § 3.321(b), permitting an extraschedular evaluation, and thereafter consider his TDIU claim.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


